Citation Nr: 1107431	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from July 1968 to 
February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2008 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the Veteran's claims file reveals that the Veteran 
initially sought service connection for tinnitus in 1983, but his 
claim was denied by a June 1983 rating decision, which found that 
the Veteran's diagnosed tinnitus was neither incurred in nor 
aggravated by his military service.  The Veteran did not appeal.  

Several years later, the Veteran attempted to reopen his 
previously denied claim, but he was eventually denied in a 
January 1989 Board decision, which concluded that new and 
material evidence necessary to reopen the Veteran's claim had not 
been presented.  

In 2006, the United States Court of Appeals for Veterans Claims 
(Court) issued Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses the notice that must be given to a claimant who is 
attempting to re-open a claim.  Kent holds that VA must inform a 
Veteran why his claim was previously denied; and it must 
specifically and affirmatively describe the kind of evidence that 
is required to reopen the claim.  As described below, this 
requirement has not been satisfied in this case.  

In July 2007, the Veteran once again sought to reopen his 
previously denied claim of entitlement to service connection for 
tinnitus.  He was provided with a letter in October 2007 that 
explained what new and material evidence meant within the context 
of a previously denied claim for VA disability benefits.  
However, the letter incorrectly informed the Veteran that he was 
denied service connection for hearing loss and tinnitus in June 
1983 because VA examination failed to disclose evidence of 
abnormal hearing loss or tinnitus, and then stated that the 
evidence the Veteran submitted must relate to that fact in order 
to reopen his claim.

This is incorrect.  The Veteran's claim was specifically denied 
because the evidence did not relate the Veteran's diagnosed 
tinnitus to his time in service, not because he was not diagnosed 
to have tinnitus.  In fact, the VA examination report from May 
1983 clearly diagnoses the Veteran to have tinnitus, and the fact 
that the Veteran currently has tinnitus is not disputed.  

The notice that was provided to the Veteran should have informed 
him that his claim was denied because it was found that his 
tinnitus was neither incurred in nor aggravated by his military 
service, and that to reopen his claim it would be necessary to 
obtain a medical opinion that concluded that it was at least as 
likely as not (50 percent or greater) that his currently 
diagnosed tinnitus either began during or was otherwise caused by 
his military service.    

On remand, the Veteran should be provided with proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with applicable case precedent 
and law, notify the Veteran of information 
and evidence necessary to reopen his claim of 
entitlement to service connection for 
tinnitus.  The Veteran should be informed of 
what evidence, if any, he is to submit, and 
what evidence VA will obtain with respect to 
his claim.  Further, provide the Veteran an 
explanation as to the meanings of "new" 
evidence and "material" evidence within the 
context of his claim to reopen.  

Additionally, explain to him that his claim 
for service connection was previously denied 
because it was found that from a review of 
the evidence of record it was not shown that 
his tinnitus either began during, or was 
otherwise caused by his military service.  
The Veteran should then be informed that in 
order to reopen his claim evidence addressing 
this link is necessary.

2.  When the development requested has been 
completed, the claims should be 
readjudicated.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

